Case: 1:20-cv-00247 Document #: 4-12 Filed: 01/14/20 Page 1 of 7 PageID #:166




                          EXHIBIT               II
2019/12/5         Case: 1:20-cv-00247
                    Amazon.com:            Document
                                SISIGAD Hoverboard,        #: 4-12SelfFiled:
                                                    6.5" Two-Wheel            01/14/20
                                                                       Balancing HoverboardPage    2 ofSpeaker
                                                                                            w/Bluetooth 7 PageID       #:167
                                                                                                               - Flashing Tunnel Series: Sp…

  Skip to main content                 Sports & Outdoors
                                                                                                                EN    Hello, Sign in                                      0
                    Try Prime                                                                                         Account & Lists     Orders     Try Prime                Cart

     Deliver to
     Houston 77025                   12 Days of Deals      Best Sellers     Find a Gift

    Sports & Outdoors     Sports & Fitness   Outdoor Recreation      Sports Fan Shop         Sports Deals       Outdoor Deals




  Sports & Outdoors › Outdoor Recreation › Skates, Skateboards & Scooters › Scooters & Equipment › Scooters › Self Balancing Scooters


                                                                 SISIGAD Hoverboard, 6.5" Two-
   提交                                                                                                                                      $169.99
                                                                 Wheel Self Balancing Hoverboard                                           & FREE Shipping. Details

   提交
                                                                 w/Bluetooth Speaker - Flashing                                            Get it as soon as Wednesday, Dec.
                                                                 Tunnel Series                                                             11 - Thursday, Dec. 12 if you
                                                                 by SISIGAD                                                                choose Standard Shipping at
   提交                                                                                                                                      checkout. Details
                                                                                          2 ratings

                                                                 Price:   $169.99 & FREE Shipping. Details                                 In Stock.
   提交
                                                                 Get $60 oﬀ instantly: Pay $169.99 $109.99 upon approval                   Qty:
                                                                                                                                            Qty: 1
                                                                                                                                            1
                                                                 for the Amazon Rewards Visa Card. No annual fee.
   提交
                                                                  Color: TUNNEL - Spray White
                                                                                                                                                            Add
                                                                                                                                                          Add toto Cart
                                                                                                                                                                 Cart
   提交                                                                       $169.99                   $169.99              $169.99
                                                                                                                                                              提交Now
                                                                                                                                                              Buy

   提交
                                                                            $169.99                   $105.55              $105.55         Sold by lemongreen and Fulﬁlled
                                                                                                                                           by Amazon.

                                                                    ▶▶FANTASTIC DESIGN - Flashing motor light and the
                                                                                                                                           Add a Protection Plan:
                                                                    magic mirror made the wheel looks like a beautiful
                                                                                                                                              3-Year Protection for $21.99
                                                                    kaleidoscope, ride it now and enjoy the feeling of being
                                                                                                                                              2-Year Protection for $15.99
                                                                    in a time and space tunnel!
                                                                    ▶▶TOP SELECTION - To ensure your safety, all SISIGAD
                                                                    hoverboards have pasted UL2272 safety and electric test                   Add gift options
                     Roll over image to zoom in                     with our patented multi-layered protection. Any issue
                                                                                                                                              Deliver to Houston 77025
                                                                    just feel free to contact us.
                                                                    ▶▶UNIQUE BLUETOOTH - Built-in wireless speaker can
                                                                    be easily connected to portable devices, just listen to                  Add to List
                                                                    your favorite music without wearing headphones.
                                                                    (Attention: Some models do not come with bluetooth)
                                                                    ▶▶SELF BALANCING CONTROL SYSTEM - Full of
                                                                    technology and easy to learn. 36V/2.0Ah Li-ion batteries,              New (1) from
                                                                    dual 300 watt hub motors, quick charging and longer                    $169.99 + FREE Shipping
                                                                    using time.
                                                                    ▶▶PERFECT GIFT - Specially designed for beginners,
                                                                    amateurs, oﬃce workers, dog and cat walkers, free your                        Share
                                                                    feet - new way for transportation! So have fun with your
                                                                    family and friends!                                                   Have one to sell?       Sell on Amazon

                                                                 New (1) from $169.99 + FREE Shipping




                                                                                                       NHT 6.5" Matte Electric Hoverboard Self Balancing Scooter with Built-
                                                                                                       in Bluetooth Speaker LED Lights - UL2272 Certiﬁed

                                                                                                                      2    |    $99.00                          Kick Scooter
                                                                                                       Shop now ›                                               for Kids with
                                                                                                                                                                Folding Seat
                                                                 Ad feedback                                                             Scooter for Kids with Folding Seat –
                                                                                                                                         New 2-in-1 Adjustable 3 Wheel Kick Sc...
                                                                                                                                                          783
   Sponsored products related to this item                                                                                               $69.95

                                                                                                                                                                     Ad feedback




https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                                        1/6
2019/12/5        Case: 1:20-cv-00247
                   Amazon.com:            Document
                               SISIGAD Hoverboard,        #: 4-12SelfFiled:
                                                   6.5" Two-Wheel            01/14/20
                                                                      Balancing HoverboardPage    3 ofSpeaker
                                                                                           w/Bluetooth 7 PageID       #:168
                                                                                                              - Flashing Tunnel Series: Sp…




             FLYING-ANT Hoverboards         Felimoda Hoverboard,            TST 6.5" Self-Balancing       Felimoda 6.5" H
             UL Certiﬁed 6.5 Smart          w/Bluetooth Speaker for         Electric Scooters, 2 Wheels   for Kids and Ad
             Scooter Two-Wheel self         Kid and Adult- UL2272           Self Balancing Hoverboard,    Wheel Self-Bala
             Balancing Elec...              Certiﬁed (Blue)                 with...                       Scooter- UL227
                           56                             10                $98.99                                      1
             $111.99                        $95.99                                                        $150.99
                                                                                                                 Ad feedback


   What other items do customers buy after viewing this item?

                 SISIGAD Hoverboard Self Balancing Scooter 6.5" Two-Wheel Self Balancing Hoverboard with
                 $95.99 - $120.99




                 SISIGAD Hoverboard Self Balancing Scooter 6.5" Two-Wheel Self Balancing Hoverboard with
                 $108.88 - $163.99




                 SISIGAD Hoverboard Self Balancing Scooter 6.5" Two-Wheel Self Balancing Hoverboard with
                                45
                 $105.99 - $146.99


                 SISIGAD Hoverboard, Self Balancing Hoverboard, 6.5" Two-Wheel Self Balancing Scooter, Smart
                                10
                 $95.99 - $109.99




   Customers who viewed this item also viewed




             SISIGAD Hoverboard Self        SISIGAD Hoverboard Self         SISIGAD Hoverboard Self       UNI-SUN Hoverboard for   SISIGAD Hoverboard Self
             Balancing Scooter 6.5"         Balancing Scooter 6.5"          Balancing Scooter 6.5"        Kids, Self Balancing     Balancing Scooter 6.5"
             Two-Wheel Self Balancing       Two-Wheel Self Balancing        Two-Wheel Self Balancing      Scooter 6.5" Two-Wheel   Two-Wheel Self Balancing
             Hoverboard with                Hoverboard with                 Hoverboard with…              Self Balancing…          Hoverboard with
             Bluetooth Speaker and…         Bluetooth Speaker and…                        45                           18          Bluetooth Speaker and…
             $108.88 - $163.99                   #1 Best Seller   in Self   $105.99 - $146.99             $122.99 - $150.99        $105.55 - $163.99
                                            Balancing Scooters
                                            $95.99 - $120.99


   Special offers and product promotions
   Color: TUNNEL - Spray White
          6 Month Financing: For a limited time, purchase $150 or more using the Amazon.com Store Card and pay no interest if paid in full within 6
          months. Interest will be charged to your account from the purchase date if the promotional balance is not paid in full within 6 months.
          Minimum monthly payments required. Subject to credit approval. Apply now.



   Have a question?
   Find answers in product info, Q&As, reviews

        Type your question or keyword




   Product description


https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                 2/6
2019/12/5      Case: 1:20-cv-00247
                 Amazon.com:            Document
                             SISIGAD Hoverboard,        #: 4-12SelfFiled:
                                                 6.5" Two-Wheel            01/14/20
                                                                    Balancing HoverboardPage    4 ofSpeaker
                                                                                         w/Bluetooth 7 PageID       #:169
                                                                                                            - Flashing Tunnel Series: Sp…
        NEW RELEASES: Flashing Tunnel Series - Flashing motor light and the magic mirror made the wheel looks like a beautiful kaleidoscope, ride it now and
        enjoy the feeling of being in a time tunnel!

        PERFECT GIFT - New happier way for transportation, just have fun and exercise with your family and friends.

        Speciﬁcation:

        Motor: 300 Watt Dual Motors
        Battery Type: Lithium high-rate 5C battery
        Battery Voltage/Capacity: 36V/2.0Ah
        Charging Time: 3-5 Hours
        Using Time: 30-60 Minutes
        Ultra Speed: Up to 6 Miles per hour
        Riding Range: 6-9 Miles
        Maximum Weight-bearing: 260 lb
        Minimum Weight-bearing: 44lb
        Max Climbing Angle: 15 Degree
        Wheel size: 6.5" Tire
        Net Weight: 22 lb/ 10 Kg


        Package Contains:

        1 x Two-Wheels Hoverboard
        1 x Power Supply Charger
        1 x Manual

        NOTES:
        ▶DO NOT swerve at high speed.
        ▶DO NOT start or stop operation on a slope, as to avoid damaging the self-balacning system or causing function errors.
        ▶DO NOT operate the hoverboard when the "BATTERY LOW" indicator on.


        HOW TO RESET
        If you have any issues with your hoverboard, please try to reset the item. Here are the instructions:
        1.Turn oﬀ your hoverboard.
        2.Place your hoverboard on the ground, make sure your hoverboard is not tilting in any direction and calibrate balance in a horizontal level.
        3.Hold down the power button for at least 20 seconds.
        4.Power oﬀ the hoverboard and turn it back on.
        5.Please try resetting your hoverboard again if the ﬁrst attempt did not solve the issue.




   Product details
   Color: TUNNEL - Spray White
     Shipping Weight: 17.6 pounds (View shipping rates and policies)
     ASIN: B07YDTNLST
     Average Customer Review:                             2 customer reviews

     Amazon Best Sellers Rank: #46,233 in Sports & Outdoors (See Top 100 in Sports & Outdoors)
           #126 in Self Balancing Scooters
     Product Warranty: For warranty information about this product, please click here

     Would you like to tell us about a lower price?

   Related video shorts (0) Upload your video




   Be the ﬁrst video
   Your name here



   Sponsored products related to this item




https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                  3/6
2019/12/5      Case: 1:20-cv-00247
                 Amazon.com:            Document
                             SISIGAD Hoverboard,        #: 4-12SelfFiled:
                                                 6.5" Two-Wheel            01/14/20
                                                                    Balancing HoverboardPage    5 ofSpeaker
                                                                                         w/Bluetooth 7 PageID       #:170
                                                                                                            - Flashing Tunnel Series: Sp…




            TST 6.5" Self-Balancing       Felimoda 6.5 Inch Self          Gyroor Warrior 8.5 inch All   TOMOLOO Hoverboard            Felimoda 6.5 Inch Self       N
            Electric Scooters, 2 Wheels   Balancing Scooter               Terrain Oﬀ Road               with LED Lights Two-          Balancing Hoverboards        H
            Self Balancing Hoverboard,    Hoverboard UL2272               Hoverboard with               Wheel Self Balancing          Scooter Two Wheel            S
            with...                       Certiﬁed Dual Motors w/...      Bluetooth Speakers and...     Scooter with UL2272 Cer...    Balance Board with L...      B
            $98.99                                      5                              264                            1,015                         76
                                          $150.99                         $299.00                       $199.99                       $119.99                      $
                                                                                                                                                            Ad feedback




                                                                                                                                                            Ad feedback

   Customer Questions & Answers
       See questions and answers




   Customer reviews                                               2 customer reviews

                    4.5 out of 5                                       Top Reviews
                                                                       Top Reviews

   2 customer ratings                                                       Ruth M

   5 star                                    49%                               Granddaughter LOVES it
   4 star                                    51%                  September 20, 2019
   3 star                                     0%                  Color: UL2272 Certiﬁed - Gold Veriﬁed Purchase          Early Reviewer Rewards (What's this?)

   2 star                                     0%                  We got this for my granddaughter on her 6th birthday. She is thrilled with her "golden" hoverboard.
   1 star                                     0%                  She hops right on and goes all over!

                                                                  One person found this helpful

                                                                          Helpful         Comment       Report abuse



                                                                            Riggs

                                                                                Quality of product
                                                                  October 25, 2019
                                                                  Color: UL2272 Certiﬁed - Gold Veriﬁed Purchase          Early Reviewer Rewards (What's this?)

                                                                  Love it..got it for my sons birthday...just be careful with charging port..


https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                             4/6
2019/12/5        Case: 1:20-cv-00247
                   Amazon.com:            Document
                               SISIGAD Hoverboard,        #: 4-12SelfFiled:
                                                   6.5" Two-Wheel            01/14/20
                                                                      Balancing HoverboardPage    6 ofSpeaker
                                                                                           w/Bluetooth 7 PageID       #:171
                                                                                                              - Flashing Tunnel Series: Sp…
                                                                    2 people found this helpful

                                                                        Helpful           Comment       Report abuse


                                                                    See all 2 customer reviews


                                                                      Write a customer review




                                       Ad feedback



   Customers who bought this item also bought




            SISIGAD Hoverboard Self      SISIGAD Hoverboard Self        SISIGAD Hoverboard Self
            Balancing Scooter 6.5"       Balancing Scooter 6.5"         Balancing Scooter 6.5"
            Two-Wheel Self Balancing     Two-Wheel Self Balancing       Two-Wheel Self Balancing
            Hoverboard with              Hoverboard with…               Hoverboard with
            Bluetooth Speaker and…                     45               Bluetooth Speaker and…
            $105.55 - $163.99            $105.99 - $146.99               #1 Best Seller   in Self
                                                                        Balancing Scooters
                                                                        $95.99 - $120.99




                                                                                                                                   Ad feedback




                                                                                  Back to top




  Get to Know Us                          Make Money with Us                                 Amazon Payment Products                         Let Us Help You
  Careers                                 Sell on Amazon                                     Amazon Rewards Visa Signature                   Your Account
                                                                                             Cards
  Blog                                    Sell Under Amazon                                                                                  Your Orders
                                          Accelerator                                        Amazon.com Store Card
  About Amazon                                                                                                                               Shipping Rates &
                                          Sell on Amazon                                     Amazon Business Card                            Policies
  Press Center                            Handmade
                                                                                             Amazon.com Corporate Credit                     Amazon Prime
  Investor Relations                      Sell Your Services on                              Line
                                          Amazon                                                                                             Returns & Replacements
  Amazon Devices                                                                             Shop with Points
                                          Sell on Amazon Business                                                                            Manage Your Content
  Amazon Tours                                                                               Credit Card Marketplace                         and Devices
                                          Sell Your Apps on Amazon
                                                                                             Reload Your Balance                             Amazon Assistant
                                          Become an Aﬃliate
                                                                                             Amazon Currency Converter                       Help
                                          Advertise Your Products
                                          Self-Publish with Us

                                          › See More




                                                                                   English                United States




  Amazon Music             Amazon                      Amazon Drive               6pm                     AbeBooks           ACX                     Alexa

https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                      5/6
2019/12/5       Case: 1:20-cv-00247
                  Amazon.com:            Document
                              SISIGAD Hoverboard,        #: 4-12SelfFiled:
                                                  6.5" Two-Wheel            01/14/20
                                                                     Balancing HoverboardPage    7 ofSpeaker
                                                                                          w/Bluetooth 7 PageID       #:172
                                                                                                             - Flashing Tunnel Series: Sp…
  Stream millions         Advertising                   Cloud storage            Score deals              Books, art                Audiobook           Actionable
  of songs                Find, attract, and            from Amazon              on fashion               & collectibles            Publishing          Analytics
                          engage                                                 brands                                             Made Easy           for the Web
                          customers

  Amazon Business         Amazon Fresh                  AmazonGlobal             Home Services            Amazon Ignite             Amazon Rapids       Amazon Web
  Everything For          Groceries & More              Ship Orders              Handpicked               Sell your                 Fun stories for     Services
  Your Business           Right To Your                 Internationally          Pros                     original                  kids on the go      Scalable Cloud
                          Door                                                   Happiness                Digital                                       Computing
                                                                                 Guarantee                Educational                                   Services
                                                                                                          Resources

  Audible                 Book Depository               Box Oﬃce                 ComiXology               CreateSpace               DPReview            East Dane
  Listen to Books &       Books With Free               Mojo                     Thousands of             Indie Print               Digital             Designer Men's
  Original                Delivery                      Find Movie               Digital Comics           Publishing                Photography         Fashion
  Audio                   Worldwide                     Box Oﬃce Data                                     Made Easy
  Performances

  Fabric                  Goodreads                     IMDb                     IMDbPro                  Kindle Direct             Prime Now           Amazon Photos
  Sewing, Quilting        Book reviews                  Movies, TV               Get Info                 Publishing                FREE 2-hour         Unlimited Photo
  & Knitting              &                             & Celebrities            Entertainment            Indie Digital             Delivery            Storage
                          recommendations                                        Professionals            Publishing                on Everyday         Free With Prime
                                                                                 Need                     Made Easy                 Items

  Prime Video             Shopbop                       Amazon                   Whole Foods              Woot!                     Zappos              Ring
  Direct                  Designer                      Warehouse                Market                   Deals and                 Shoes &             Smart Home
  Video Distribution      Fashion Brands                Great Deals on           America’s                Shenanigans               Clothing            Security
  Made Easy                                             Quality Used             Healthiest                                                             Systems
                                                        Products                 Grocery Store

  eero WiFi               Neighbors App                 Subscribe with           PillPack                 Amazon                    Amazon
  Stream 4K Video         Real-Time Crime               Amazon                   Pharmacy                 Renewed                   Second Chance
  in Every Room           & Safety Alerts               Discover & try           Simpliﬁed                Like-new                  Pass it on, trade
                                                        subscription                                      products                  it in,
                                                        services                                          you can trust             give it a second
                                                                                                                                    life



                                    Conditions of Use    Privacy Notice   Interest-Based Ads © 1996-2019, Amazon.com, Inc. or its aﬃliates




https://www.amazon.com/SISIGAD-Hoverboard-Two-Wheel-Balancing-Bluetooth/dp/B07YDTNLST/ref=sr_1_8?crid=KMYEX91169EQ&amp;dchil…                                             6/6
